DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-20 in the reply filed on 9/13/22 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US pub 20090224345).
	With respect to claim 10, Lee et al. teach an integrated chip structure, comprising (see figs. 1-6, particularly fig. 6 and associated text): 
a first plurality of interconnects 61 arranged within a first ILD structure 50 on a first substrate (top wafer); 
a second plurality of interconnects 60 arranged within a second ILD structure 50 between the first ILD structure and a second substrate (bottom wafer); 
a bonding structure 75 disposed within a recess extending through the second substrate; and 
a connector structure 90 vertically between the first plurality of interconnects and the second plurality of interconnects, wherein the connector structure is directly below a lower surface of the second substrate that faces the second ILD structure.  
With respect to claim 11, Lee et al. teach the second plurality of interconnects comprise a first interconnect (part of 60 contacts 90) directly contacting the bonding structure; and wherein the connector structure (middle part of 90) is laterally outside of the first interconnect.  
	With respect to claim 12, Lee et al. teach the bonding structure comprises protrusions (top part of 75) extending outward from a horizontally extending surface of the bonding structure to contact the first interconnect.  
	With respect to claim 14, Lee et al. teach the first interconnect extends laterally past the protrusions.  
	With respect to claim 16, Lee et al. teach the second substrate is a semiconductor substrate; and wherein the recess is defined by sidewalls of the semiconductor substrate that extend completely through the semiconductor substrate.  
Allowable Subject Matter
Claims 1-9 and 17-20 are allowed.
Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814